DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 9, 11-13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Williams (US 6276286 B1).
Regarding claim 1, Williams discloses an auger capable for use with a pellet grill (note: the preamble does not further limit the claim), comprising: 
an auger (16 and/or 30); 
an auger motor (22 and/or 40) operatively coupled to the auger; 
and one or more processors configured to: determine whether the auger is jammed; and 
in response to determining that the auger is jammed, command the auger motor to modify a direction of rotation of the auger (col. 5, line 33 – col. 6, line 30).  
Regarding claim 3, Williams discloses wherein the one or more processors are configured to command the auger motor to reverse the direction of rotation of the auger in response to determining that the auger is jammed (col. 5, line 33 – col. 6, line 30).  
Regarding claim 4, Williams discloses wherein the one or more processors are configured to command the auger motor to repeatedly pulse the auger between a first direction of rotation and a second direction of rotation opposite the first direction of rotation in response to determining that the auger is jammed (col. 5, line 57 – col. 6, line 30).  
Williams discloses wherein the one or more processors are configured to determine that the auger is jammed based on detecting that a torque demand associated with the auger motor has increased (col. 5, line 33 – col. 6, line 30).    
Regarding claim 9, Williams discloses (see the rejection of claim 1 for citations) determining, via one or more processors of a pellet grill, whether an auger of the pellet grill is jammed, the auger operatively coupled to an auger motor of the pellet grill; and in response to determining that the auger is jammed, commanding the auger motor, via the one or more processors, to modify a direction of rotation of the auger.  
Regarding claim 11, Williams discloses (see the rejection of claim 3 for citations) wherein commanding the auger motor to modify the direction of rotation of the auger includes commanding the auger motor to reverse the direction of rotation of the auger.  
Regarding claim 12, Williams discloses (see the rejection of claim 4 for citations) wherein commanding the auger motor to modify the direction of rotation of the auger includes commanding the auger motor to repeatedly pulse the auger between a first direction of rotation and a second direction of rotation opposite the first direction of rotation.  
Regarding claim 13, Williams discloses (see the rejection of claim 5 for citations) wherein determining that the auger is jammed is based on detecting that a torque demand associated with the auger motor has increased.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 10, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 6276286 B1) alone.
Regarding claim 2, Williams fails to disclose wherein the auger motor is a direct current (DC) powered electric motor.  However, the Examiner is taking official notice that it is well-known and common knowledge for augers to have DC powered electric motors.  Moreover, it would have been obvious wherein the auger motor is a DC powered motor so that it can be portably operated using a battery.  
Regarding claim 10, Williams fails to disclose wherein the auger motor is a direct current (DC) powered electric motor.  However, the Examiner is taking official notice that it is well-known and common knowledge for augers to have DC powered electric motors.  Moreover, it would have been obvious wherein the auger motor is a DC powered motor so that it can be portably operated using a battery.  
Regarding claim 16, Williams discloses a non-transitory computer-readable storage medium comprising instructions that, when executed (Williams discloses a programmable logic controller, and it is inherent that a PLC has a computer readable storage medium comprising instructions; nevertheless, the examiner is also taking official notice that this limitation is known for PLCs), cause one or more processors of a pellet grill to at least: determine whether an auger 
Regarding claim 17, Williams discloses wherein the instructions, when executed, cause the one or more processors to command the auger motor to modify the direction of rotation of the auger by commanding the auger motor to reverse the direction of rotation of the auger (col. 5, line 33 – col. 6, line 30).    
Regarding claim 18, Williams discloses wherein the instructions, when executed, cause the one or more processors to command the auger motor to modify the direction of rotation of the auger by commanding the auger motor to repeatedly pulse the auger between a first direction of rotation and a second direction of rotation opposite the first direction of rotation (col. 5, line 33 – col. 6, line 30).     
Regarding claim 19, Williams discloses wherein the instructions, when executed, cause the one or more processors are to determine that the auger is jammed based on detecting that a torque demand associated with the auger motor has increased (col. 5, line 33 – col. 6, line 30).       
Claims 6, 7, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 6276286 B1) in view of Guthrie (US 20070188131 A1).
Regarding claim 6, Williams discloses wherein the one or more processors are further configured to: determine whether the jam has been cleared in response to the direction of rotation of the auger being modified (PLC determines whether the jam has been cleared by measuring the torque resistance of the auger, and this step is implemented in response to the PLC entering the forward-reverse cycling mode); generate a notification indicating whether the jam has been cleared; and cause the notification to be presented at a user interface of the pellet grill.  
Guthrie teaches a fault/no fault alert system for a battery of a wireless device, and the technique of generating a notification indicating a fault condition has been cleared; and cause the notification to be presented at a user interface (para. 28).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Williams wherein the one or more processors are configured to generate a notification indicating whether the jam has been cleared; and cause the notification to be presented at a user interface of the pellet grill.  The motivation to combine is so that the user can be assured of a no-jam condition in the auger.  This would be especially useful for hearing impaired individuals.  
Regarding claim 7, modified Williams discloses wherein the one or more processors are configured to determine that the jam has been cleared based on detecting that a torque demand associated with the auger motor has decreased in response to the direction of rotation of the auger being modified (see the rejection of claim 6).  
Regarding claim 14, modified Williams discloses determining, via the one or more processors, whether the jam has been cleared in response to the direction of rotation of the auger being modified; generating, via the one or more processors, a notification indicating whether the jam has been cleared; and presenting the notification at a user interface of the pellet grill (see the rejection of claim 6).  
Regarding claim 20, modified Williams discloses wherein the instructions, when executed, cause the one or more processors to: determine whether the jam has been cleared in response to the direction of rotation of the auger being modified; generate a notification indicating whether the jam has been cleared; and cause the notification to be presented at a user interface of the pellet grill (see the rejection of claim 6).
Claims 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 6276286 B1) in view of Guthrie (US 20070188131 A1), as applied to claim 6 and further in view of McClure (US 20160127928 A1).
modified Williams fails to disclose wherein the one or more processors are further configured to cause the notification to be wirelessly transmitted from the pellet grill to a device located remotely from the pellet grill.  However, McClure teaches a wireless alert system, wherein the one or more processors are further configured to cause the notification to be wirelessly transmitted from a mobile device to a central monitoring device located remotely from the mobile device (abstract).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to further modify Williams wherein the one or more processors are further configured to cause the notification to be wirelessly transmitted from the pellet grill to a device located remotely from the pellet grill.  The motivation to combine is so that the operator can be alerted of the status of the auger.  The operator can then take appropriate action if a fault condition arises. 
Regarding claim 15, modified Williams discloses (see the modification for the rejection of claim 8) wirelessly transmitting the notification from the pellet grill to a device located remotely from the pellet grill.  











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/Primary Examiner, Art Unit 3762